The afternoon of May 20, 1926, plaintiff's decedent drove an automobile upon the track of defendant's railroad at the crossing of the Seven Mile road in the city of Detroit, and was struck by the engine of a passenger train and received injuries causing his death. This suit was brought to recover damages and resulted in a directed verdict for defendant.
Plaintiff's decedent drove east on the Seven Mile road and approached the railroad crossing where there were four tracks crossing the street. A train was going north on the third track from the point of his approach, and that track was 40 feet from the westerly line of the railroad right of way. At that crossing the driver of an automobile, at any point within such 40 feet, had an unobstructed view of the railroad tracks and of the approaching train for upward of a mile. No eyewitness testified to the approach of the automobile to the tracks and the rule of presumptive care on the part of the driver is invoked in behalf of plaintiff. The known facts prevent application of the prima facie presumption accorded by the no eyewitness rule. See Rushford-Surine v. Railway Co., 239 Mich. 19.
Whether the train was being operated at a speed in violation of the city ordinance does not fasten liability upon defendant for plaintiff's decedent's want of care was the proximate cause of the accident.
Objection was made to the testimony of the engineer that the whistle was sounded and the bell *Page 476 
was ringing upon approach to the crossing, and exclusion was urged under the rule that it was equally within the knowledge of the deceased (3 Comp. Laws 1929, § 14219). The case ofNoonan v. Volek, 246 Mich. 377, settles the point against the contention.
Plaintiff also relies upon the question of subsequent negligence. The facts negative such an issue. Plaintiff's decedent had ample opportunity to see the approaching train and to stop in a place of safety and, whether he saw the train or not, he was guilty of contributory negligence as a matter of law. See, Downey v. Railway Co., 230 Mich. 243; Brady v.Railway Co., 248 Mich. 406; Richman v. Railway Co., 254 Mich. 607.
Judgment is affirmed, with costs to defendant.
NELSON SHARPE, C.J., and POTTER, NORTH, FEAD, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred.